Citation Nr: 1236951	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-11 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for the residuals of a stroke, to include as secondary to hypertension.

4.  Entitlement to service connection for right eye blindness, to include as secondary to hypertension.

5.  Entitlement to service connection for renal failure with dialysis, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO in Los Angeles, California, currently maintains original jurisdiction over the Veteran's claim.

In addition to the issues of entitlement to service connection for the residuals of a stroke, right eye blindness, and renal failure, and whether new and material evidence had been received with respect to a claim of entitlement to service connection for hypertension, the RO also denied service connection for diabetes mellitus in the August 2007 decision.  The Veteran did not appeal the denial of service connection for diabetes mellitus.

In a July 2005 rating decision, the RO had previously denied service connection for hypertension.  The Veteran did not appeal the denial of service connection for hypertension at that time, and the decision with regard to that issue became final.  

The issues of entitlement to service connection for hypertension, the residuals of a stroke, right eye blindness, and renal failure, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issues of entitlement to service connection for (1) posttraumatic stress disorder and (2) sleep apnea, and (3) whether new and material evidence has been received with respect to a claim of entitlement to service connection for diabetes mellitus, have been raised by the record (see March 2012 submission), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a July 2005 rating decision, the RO determined that there was no evidence of a diagnosis of hypertension in service or within one year of service, or that the condition was otherwise associated with military service.  

2.  As the Veteran was notified of the rating decision and his appellate rights in July 2005, and new and material evidence was not received within a year of that decision, it is final.

3.  Evidence received subsequent to the July 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision with respect to the Veteran's claim for service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  New and material evidence has been received, and the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, the Veteran has been provided all required notice and that the evidence currently of record is sufficient to reopen his claim for service connection for hypertension.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159 concerning that issue.

New and Material Evidence

In this case, the Veteran seeks to reopen a previously-denied claim of service connection for hypertension.  The Board may not consider a previously and finally disallowed claim "unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  For example, evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Id.

For the purpose of determining whether new and material evidence has been received to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, service connection for hypertension was denied in a July 2005 rating decision on the basis that there was no complaint, diagnosis, or treatment for hypertension during service, and that while the Veteran was presently being treated for hypertension there was no evidence that he had been diagnosed with hypertension to a compensable degree within one year following his discharge from the Navy.  The Veteran did not submit a notice of disagreement as to this issue within one year of its issuance, and no additional evidence relevant to his hypertension claim was received during that period.  Therefore, the decision on the claim became final.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c)).

The evidence of record at the time of the July 2005 decision included the service treatment records (STRs), which demonstrated that the Veteran had normal blood pressure readings at his August 1965 pre-induction examination (136/74), and at his September 1967 separation examination (130/72).  VA treatment records showed a history of treatment for hypertension, and that the disease was controlled with medication.  

Subsequent to the July 2005 rating decision, the Veteran presented testimony at a Board hearing before the undersigned in August 2012.  He acknowledged that currently his blood pressure was under control through medication, but stated that he had been receiving blood pressure treatment, including medication, since approximately two to three years following service.  Reportedly, he had first been told that he had high blood pressure during his military service.  

At the hearing, the Veteran's spouse stated that the Veteran was on blood pressure medication when she met him in 1969.  She also indicated, in a March 2012 statement, that the Veteran had previously told her that while in the Navy he was told that he had high blood pressure, and that he had been instructed to change his diet and exercise more.  

The Board finds that this evidence is new, in that it was not previously of record.  The evidence is also material in that it pertains to a basis for the prior denial, namely evidence of the onset of the Veteran's hypertension.  As of July 2005, the only available evidence regarding the onset of hypertension was that the Veteran had a current diagnosis of hypertension, and that the single reading at his separation examination showed blood pressure of 130/72.  

The new evidence raises a reasonable possibility of substantiating the claim, and in a new claim, would trigger VA's duty to get an examination to determine if his hypertension began during, or is otherwise related to, his military service.  Shade, 24 Vet. App. at 121; see 38 U.S.C.A. § 5103A(d) (holding that VA's duty to provide an examination in a service connection claim is triggered when there is competent evidence of a current disability and that it might be related to service, but the evidence is insufficient to decide the claim).  The claim is therefore reopened.


ORDER

Having presented new and material evidence, the claim of entitlement to service connection for hypertension is reopened and the appeal is granted to this extent.



REMAND

As noted above, the Veteran's claim of entitlement to service connection for hypertension is reopened, based on a finding of new and material evidence.  The new evidence presented indicates that the Veteran had been prescribed blood pressure medication shortly after military service, and that he was instructed to improve his diet and to exercise more while in service to lower his blood pressure.  While there is insufficient evidence of record to make a finding that the Veteran's condition warranted a hypertension diagnosis prior to his separation in October 1967, the Board finds that there is competent and credible evidence to show that, at least as of 1969, the Veteran was being treated for hypertension with medication to control his blood pressure, and that while in the Navy, he was instructed to improve his diet and exercise more in order to lower his blood pressure.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a Veteran is competent to report on that of which he has personal knowledge).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) discussed the steps to be taken in determining whether a VA examination is necessary prior to final adjudication of a claim.  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  The Court in McLendon observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran has not been provided with a VA examination to obtain an opinion as to the likelihood of a relationship between his post-service hypertension diagnosis and his service.  As the Veteran was diagnosed with hypertension shortly after service, and there is credible evidence that while in service, the Veteran was instructed to exercise more and adjust his diet, the Board finds that there is sufficient evidence to suggest that the condition may be associated with service, and thus, that an examination is warranted.  Id.

In 2004, the Veteran had a stroke, which he asserts was caused by his hypertension.  Following the stroke, he was diagnosed with glaucoma, and currently asserts that he is 80 percent blind in his right eye due to his hypertension and resultant stroke.  Additionally, the Veteran has a diagnosis of renal failure, for which he is currently being treated with dialysis, three times per week; he likewise asserts that his renal failure is a result of his hypertension and stroke.  The Board finds that a VA examination is warranted to determine whether these disabilities are secondarily related to the Veteran's hypertension.  Id.

Finally, the Board observes that neither current VA treatment records, nor records from any time prior to September 2004, including the May 2004 - June 2004 treatment for a stroke are associated with the claims file.  All outstanding VA medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file or the Veteran's Virtual VA electronic record any pertinent records adequately identified by the Veteran, including any outstanding VA treatment records.

2.  After all efforts have been exhausted to obtain and associate with the claims file any outstanding treatment records, schedule the Veteran for a VA examination to determine the etiology of his hypertension, his May 2004 stroke, his right eye blindness, and his renal failure.  All indicated tests and studies should be conducted.  If multiple examinations are required to obtain the necessary opinions requested herein, then multiple examinations should be scheduled.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should be informed that the Veteran (a) served active duty in the United States Navy from October 1965 to October 1967; (b) while on active duty was instructed to improve his diet and exercise more frequently in order to lower his blood pressure, but was not formally diagnosed with hypertension while on active duty; and (c) was taking blood pressure medication as of approximately 1969.

The examiner should address the following issues:

(1) The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension (including, even if his hypertension is currently under adequate control by medication, his history of hypertension) had its onset in service or in the year immediately following service, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner must acknowledge and comment on the significance, if any, of Veteran's reports of hypertension in the years since service.

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

(2) The examiner should determine the nature and etiology of the Veteran's right eye blindness, including whether he has a current diagnosis of glaucoma.

(3) The examiner should thereafter provide the following opinions:

a) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's May 2004 stroke was proximately due to his hypertension;

b) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's right eye blindness is secondary to his hypertension and/or his May 2004 stroke.  If not, the examiner should state whether it is at least as likely as not that the right eye blindness has been aggravated (permanently worsened beyond its natural progression) by his hypertension.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time; and,

c) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's renal failure is secondary to his hypertension and/or his May 2004 stroke.  

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  The agency of original jurisdiction (AOJ) should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


